STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of November 26, 2013 (this “Agreement”),
is entered into by and between Sang Don Kim, as agent and attorney-in-fact (the
“Sellers’ Agent”) for the sellers listed on Schedule A hereto (the “Sellers”)
and RadTek, Inc., a Nevada corporation (the “Purchaser”). Purchaser and Sellers
are each referred to herein as a “Party” and collectively, as the “Parties.”

 

BACKGROUND

 

Sellers are the owners of 1,900,000 shares of common stock of Radtek Co., Ltd.
(the “Company”), representing 100% of the issued and outstanding capital stock
of the Company as of the date hereof calculated on an actual basis and a
fully-diluted basis. Sellers desires to sell to Purchaser all of said stock (the
“Sellers’ Shares”). Purchaser desires to purchase all of the Sellers’ Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties agree as follows:

 

1.                  Purchase and Sale.

Sellers shall sell, transfer, convey and deliver unto Purchaser the Sellers’
Shares, and Purchaser shall acquire and purchase the Sellers’ Shares from
Sellers.

 

2.                  Purchase Price.

(a)                General. The purchase price (the “Purchase Price”) for the
Sellers’ Shares, in the aggregate, is 1,900,000 common shares of Purchaser.

 

(b)               Payment at Closing. At the Closing (as defined in Section
3(a)), Purchaser shall issue to Sellers the common shares, as set forth and
allocated on Schedule A.

 

3.                  The Closing.

(a)                General.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place as follows:

 

i.                       Sellers shall deliver the original Certificates (below
defined) to the Purchaser with a copy to J.M. Walker & Associates via email,
jmwlkr85@gmail.com .

 

ii. In addition, Sellers shall deliver to Purchaser, via email, care of J.M.
Walker & Associates at the email address set forth above, copies of the balance
of Sellers’ closing deliverables identified below in Section 3(b)(i) (together
with the Certificates, the “Sellers’ Closing Deliverables”).

 

iii. If Purchaser approves of Sellers’ Closing Deliverables, Purchaser shall so
notify Sellers’ Agent.  Upon the receipt of such notification, Purchaser and
Sellers’ Agent shall exchange executed copies of this Agreement via email, with
originals to follow via courier.  Sellers’ Agent shall also deliver originals of
Sellers’ Closing Deliverables to J.M. Walker & Associates, Attorneys At Law,
7841 South Garfield Way, Centennial, CO 80122.

 

(b)               Deliveries at the Closing.

(i)                 At the Closing, Sellers’ Agent shall deliver to Purchaser,
or any other person described below:

(A)             Certificate(s) evidencing all of the Sellers’ Shares (the
“Certificates”), endorsed in blank or accompanied by duly executed assignment
documents and including a Medallion Guarantee (or such other verifications
acceptable to the Company’s stock transfer agent (the “Transfer Agent”)), to be
delivered as specified in Section 3(a)(i);

 

(B)              the Company’s full and complete articles of incorporation and
bylaws, certified by the Secretary of the Company;

 

(C)              the Company’s full and complete minute book and corporate seal
and all other original corporate documents and agreements, certified by the
Secretary of the Company;

(D)             a Certificate Of Existence With Status In Good Standing in
respect of the Company, issued by the Republic of Korea, dated not earlier than
seven days prior to the Closing;

(E)              a full and complete list of the Company’s stockholders of
record, certified by the Transfer Agent as of a date not earlier than seven days
prior to the Closing (the “Stockholder List”) and

(F)               any other documents, books, records (including tax records and
bank statements), agreements, and financial data of any sort relating to the
Company.

 

(ii)               At the Closing, Purchaser shall deliver to Sellers’ Agent, or
any other person described below:

 

(A)             Certificate(s) evidencing the Purchase Price, to be delivered as
specified in Section 3(a)(iii);

 

 

4.                  General Representations and Warranties of Sellers.

 

On behalf of the Seller, Sellers’ Agent represents and warrants to Purchaser
that the statements contained in this Section 4 are correct and complete as of
the Closing.

 

(a)                Sellers have full power and authority to execute, deliver and
perform such Sellers’ obligations under this Agreement and to sell, assign,
transfer and deliver to Purchaser the Sellers’ Shares as contemplated hereby. No
permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery by Sellers
of this Agreement and the consummation of the transactions contemplated hereby.

 

(b)               Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by Sellers will violate or result in a breach of any
term or provision of any agreement to which Sellers are bound or are a party, or
be in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or cause the
acceleration of the maturity of any obligation of Sellers under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Sellers or any properties or assets of Sellers.

 

(c)                This Agreement has been duly and validly executed by Sellers’
Agent, and constitutes the valid and binding obligation of Sellers, enforceable
against Sellers in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by general limitations on the availability of equitable remedies.

 

(d)               The Sellers’ Shares are owned beneficially and of record by
Sellers and are validly issued and outstanding, fully paid for and
non-assessable with no personal liability attaching to the ownership thereof.
Sellers own the Sellers’ Shares free and clear of all liens, charges, security
interests, encumbrances, claims of others, options, warrants, purchase rights,
contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Sellers’ Shares to Purchaser,
Purchaser will acquire good, valid and marketable title thereto free and clear
of all Liens. Sellers are not a party to any option, warrant, purchase right, or
other contract or commitment that could require Sellers to sell, transfer, or
otherwise dispose of any capital stock of the Company or voting rights with
respect to such stock (other than pursuant to this Agreement or the Separate
Agreements). Sellers are not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
the Company.

 

(e)                The dates of acquisition of the Sellers’ Shares by Sellers as
specified on Schedule A are true and correct. Such date of acquisition is the
respective date on which the Sellers’ Shares were fully paid for by Sellers.

 

5.                  Special Representations and Warranties of Sellers.

 

Certain Sellers, in their capacity and due to their unique knowledge of the
operations of the Company obtained in their capacities as principal
shareholders, officers and directors of the Company, as appropriate, represent
and warrant to Purchaser that the statements contained in this Section 5 are
correct and complete as of the Closing.

 

(a)                The Company is a corporation duly incorporated, existing and
in good standing under the laws of the Republic of Korea. The Company is duly
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such authorization is required. The Company has full
corporate power and authority and all licenses, permits, and authorizations
necessary to carry on its business. The Company has no subsidiaries and does not
control any other subsidiaries, directly or indirectly, or have any direct or
indirect equity ownership or participation in any other entity.

 

(b)               Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof will (i) violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s articles of incorporation or bylaws, (ii) be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or instrument or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Company or any of its properties or assets, or (iii) be subject to any state
takeover defense statutes.

 

(c)                The Company’s authorized capital stock consists of exactly
Six Million (6,000,000) shares of common stock, KRW 500 par value per share
(“Common Stock”), of which One Million Nine Hundred Thousand (1,900,000) shares
are issued and outstanding. No other class or series of stock or other equity
securities is authorized or outstanding. The Company has not reserved any shares
of stock for issuance upon the exercise of options, warrants or any other
securities that are exercisable or exchangeable for, or convertible into, the
Company’s capital stock. All of the issued and outstanding shares of Common
Stock are validly issued, fully paid and non-assessable and have been issued in
compliance with applicable laws, including applicable securities laws. There are
no outstanding options, warrants or other rights of any kind to acquire any
additional shares of capital stock of the Company or securities exercisable or
exchangeable for, or convertible into, capital stock of the Company, nor is the
Company committed to issue any such option, warrant, right or security. There
are no agreements relating to the voting, purchase or sale of capital stock (i)
between or among the Company and any of its stockholders, (ii) between or among
Sellers and any third party (other than the Separate Agreements), or (iii) to
the best knowledge of Sellers, between or among any of the Company’s
stockholders other than Sellers. The Company is not a party to any agreement
granting any stockholder of the Company the right to require the Company to
register any securities under the Securities Act of 1933, as amended (the
“Securities Act”), or any other securities laws. The Stockholder List accurately
reflects the ownership of record of all of the issued and outstanding shares of
the Common Stock.

 

(d)               There is no legal, administrative, investigatory, regulatory
or similar action, suit, claim or proceeding which is pending or, to Sellers’
knowledge, threatened against the Company.

 

(e)                The Company has properly and timely filed all required
federal, state, local and foreign tax returns and has paid all taxes,
assessments and penalties due and payable. All such tax returns were complete
and correct in all respects as filed, and no claims have been assessed with
respect to such returns. There are no present, pending, or threatened audit,
investigations, assessments or disputes as to taxes of any nature payable by the
Company, nor any tax liens (existing or inchoate) on any of the assets of the
Company, except for current year taxes not presently due and payable. No
federal, foreign, state or local tax audit is currently in progress.

 

The Company has not waived the expiration of the statute of limitations with
respect to any taxes. There are no outstanding requests by the Company for any
extension of time within which to file any tax return or to pay taxes shown to
be due on any tax return.

 

(f)                The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all governmental
authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply. Neither the Company, nor any officer,
director, employee, consultant or agent of the Company has made, directly or
indirectly, any payment or promise to pay, or gift or promise to give or
authorized such a promise or gift, of any money or anything of value, directly
or indirectly, to any governmental official, customer or supplier for the
purpose of influencing any official act or decision of such official, customer
or supplier or inducing him, her or it to use his, her or its influence to
affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.

 

(g)               No representation or warranty by Sellers in this Agreement, or
in any certificate, schedule or exhibit delivered or to be delivered pursuant to
this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements made herein or therein, in light of the circumstances under which
they were made, not misleading.

 

(h)               The Company and Sellers have procured all governmental and
third party consents and clearances required in order to effect the Closing.

 

(i)                 No action, suit or proceeding is pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or delay consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation, (iii) affect adversely the right of
Purchaser to own the Sellers’ Shares and to control the Company, or (iv) affect
adversely the right of the Company to own its assets and to operate its
businesses (and no such injunction, judgment, order, decree, ruling or charge
shall be in effect).

 

(j)                 Since March 31, 2013, there has not been any event or
condition of any character which has adversely affected, or may be expected to
adversely affect, the Company’s business or prospects, including any adverse
change in the condition, assets, liabilities (existing or contingent) or
business of the Company from that shown in the financial statements of the
Company for the fiscal year ended December 31, 2012 and the quarter ended March
31, 2013, except for the changes contemplated by this Agreement.

 

6.                  Representations and Warranties of Purchaser.

 

Purchaser represents and warrants to Sellers that the statements contained in
this Section 6 are correct and complete as of the Closing.

 

(k)               Purchaser has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally or by
general limitations on the availability of equitable remedies.

 

(l)                 Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or accelerate the performance required under, any existing agreement or other
instrument or obligation to which Purchaser is a party or by which Purchaser or
any of its properties or assets may be bound or affected, except for such
violations, conflicts, breaches or defaults as do not have, in the aggregate,
any material adverse effect; or violate any material order, writ, injunction,
decree, statute, rule or regulation applicable to Purchaser or any of its
properties or assets, except for such violations which do not have, in the
aggregate, any material adverse effect.

 

(m)             No permit, consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority or the consent of any third party (collectively, “Purchaser
Clearances”) is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby, other than Purchaser Clearances that are already in effect.

 

(n)               Purchaser is acquiring the Sellers’ Shares for Purchaser’s own
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution, as “distribution” is used in the Securities Act. Purchaser agrees
not to sell or otherwise transfer the Sellers’ Shares unless they are registered
under the Securities Act and any applicable state securities laws, or an
exemption or exemptions from such registration are available. Purchaser has
knowledge and experience in financial and business matters such that Purchaser
is capable of evaluating the merits and risks of acquiring the Sellers’ Shares.

 

7.                  No Brokers or Finders.

 

There are no finders and no Parties shall be responsible for the payment of any
finders’ or brokers’ fees or similar fees as a result of the transactions
contemplated herein. Each Party represents and warrants that it has not, and
Sellers represents and warrants that the Company has not, incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees,
agents’ commissions, financial advisory fees or similar payment in connection
with this Agreement.

 

8.                  The Closing

 

(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless and to
the extent that the requesting Party is entitled to indemnification therefor
under Section 9).

 

Without limiting the generality of the foregoing, Sellers shall, at Purchaser’s
expense, procure or assist in procuring in a timely manner any and all legal
opinion letters required by the Transfer Agent for the issuance of one or more
new stock certificates evidencing the Sellers’ Shares, registered in accordance
with Purchaser’s instructions. From and after the Closing, the post-Closing
board of directors and management of the Company will be entitled to possession
of all documents, books, records (including tax records and bank statements),
agreements, and financial data of any sort relating to the Company.

 

(b)               Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing involving the Company, the other Parties will cooperate with him
or it and his or its counsel in the contest or defense, make available their
personnel, and provide such testimony and access to their books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless and to the extent
that the contesting or defending Party is entitled to indemnification therefor
under Section 9).

 

9.                  Remedies for Breaches of This Agreement.

 

(a)                Survival of Representations and Warranties. All of the
representations and warranties of the Parties shall survive the Closing (even if
a Party knew or had reason to know of any misrepresentation or breach of a
representation or warranty by another Party at the time of Closing) and continue
in full force and effect until expiration of the applicable statute of
limitations.

 

(b)               Indemnification Provisions for Benefit of Purchaser

 

(i)                 In the event Sellers breaches (or any third party alleges
facts that, if true, would mean Sellers has breached) any of Sellers’
representations, warranties or covenants contained herein, Sellers shall
indemnify Purchaser and the Company and hold them harmless from and against the
entirety of any Adverse Consequences (as defined below) Purchaser or the Company
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the breach (or the alleged breach). For purposes of this Agreement,
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, taxes, Liens, losses, lost value,
expenses, and fees, including court costs and attorneys' fees and expenses.

 

(ii)               Sellers shall indemnify Purchaser and the Company and hold
him harmless from and against the entirety of any Adverse Consequences Purchaser
or the Company may suffer resulting from, arising out of, relating to, in the
nature of, or caused by any liability of the Company (whether or not accrued or
otherwise disclosed) (x) for any taxes of the Company with respect to any tax
year or portion thereof ending on or before the Closing (or for any tax year
beginning before and ending after the Closing to the extent allocable to the
portion of such period beginning before and ending on the Closing) and (y) for
the unpaid taxes of any person (other than the Company) under Section 1.1502-6
of the Treasury Regulations adopted under the Internal Revenue Code (or any
similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.

 

(iii)             Sellers shall indemnify Purchaser and the Company and hold
them harmless from and against the entirety of any liabilities arising out of
the ownership of the Sellers’ Shares or operation of the Company prior to the
Closing.

 

(iv)             Sellers shall indemnify Purchaser and the Company and hold them
harmless from and against the entirety of any Adverse Consequences Purchaser or
the Company may suffer resulting from, arising out of, relating to, in the
nature of, or caused by any indebtedness or other liabilities of the Company
existing as of the Closing.

 

(c)                Indemnification Provisions for Benefit of Sellers. In the
event Purchaser breaches (or any third party alleges facts that, if true, would
mean Purchaser has breached) any of Purchaser’s representations, warranties or
covenants contained herein, then Purchaser shall indemnify Sellers and hold him
harmless from and against the entirety of any Adverse Consequences Sellers may
suffer arising out of, relating to, in the nature of, or caused by such breach
(or such alleged breach).

 

(d)               Matters Involving Third Parties.

 

(i)                 If any third party shall notify any Party (such notified
Party, the “Indemnified Party”) with respect to any matter (a “Third Party
Claim”) which may give rise to a claim for indemnification against any other
Party (the “Indemnifying Party”) under this Section 9, then the Indemnified
Party shall promptly notify each Indemnifying Party thereof in writing;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party thereby is prejudiced.

 

(ii)               Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within ten days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.

 

(iii)             So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Section 9(d)(ii), (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).

 

(iv)             In the event any of the conditions in Section 9(d)(ii) is or
becomes unsatisfied, however, (A) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 9.

 

10.                  Miscellaneous.

 

(a)                Fax or Email Execution and Delivery. Execution and delivery
of this Agreement by facsimile transmission or PDF electronic mail transmission
are legal, valid and binding execution and delivery for all purposes; provided
however that each Party shall immediately provide the other Party with an
originally executed copy via courier.

 

(b)               Confidentiality; Public Announcements. Except as and to the
extent required by law, no Party will disclose or use, and each Party will
direct its representatives not to disclose or use, any information with respect
to the transactions which are the subject of this Agreement, without the consent
of the other Parties; provided, however, that the foregoing shall not restrict
the Company from making any public disclosure it believes in good faith is
required by applicable law, any listing or trading agreement, or FINRA or
OTCBB/QB rules.

 

(c)                Third-Party Beneficiaries. The Company is an intended
third-party beneficiary of Sellers’ representations, warranties and obligations
under this Agreement. Except as stated in the preceding sentence, this Agreement
shall not confer any rights or remedies upon any person other than the Parties
and their respective successors and permitted assigns.

 

(d)               Entire Agreement. This Agreement (including the documents
referred to herein, except the Separate Agreements) constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes and cancels any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they related in any way
to the subject matter hereof.

 

(e)                Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign this Agreement or any of such Party’s
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided, however, that Purchaser may (i) assign any or all
of Purchaser’s rights and interests hereunder to one or more of Purchaser’s
Affiliates (as defined below), and (ii) designate one or more of Purchaser’s
Affiliates to perform Purchaser’s obligations hereunder, but no such assignment
shall operate to release Purchaser or a successor from any obligation hereunder,
unless and only to the extent that Sellers agrees in writing. For purposes of
this Agreement, an “Affiliate” of a specified person is a person who directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the specified person.

 

(f)                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(g)               Headings. The Section headings in this Agreement are for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(h)               Notices. All notices, requests, demands, claims, and other
communications hereunder (any of the foregoing, a “Notice”) must be in writing.
Any Notice shall be deemed duly given if (and then three business days after) it
is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to Sellers’ Agent:

 

RadTek Co., Ltd.

3rd Floor, Taejoon b/d, 341-2

Jangdae-dong, Yuseong-gu

Daejeon 305-308, Korea

 

 

If to Purchaser:

 

RadTek, Inc.

9900 Corporate Campus Dr.

Suite 3000, c/o PEG

Louisville KY 40223

 

Any Party may send any Notice to the intended recipient at the address set forth
above using any other means (including personal delivery, courier, messenger,
fax, ordinary mail, or electronic mail), but no such Notice shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which Notices are to be delivered
to such Party by giving the other Parties notification of such change in the
manner herein set forth.

 

(i)                 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada without
giving effect to any choice or conflict of law provision that would cause the
application of the laws of any jurisdiction other than the State of Nevada.

 

(j)                 Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless it is in writing and signed by Purchaser
and Sellers. No waiver by any Party of any default, misrepresentation, or breach
of a representation, warranty or covenant hereunder, intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence.

 

(k)               Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(l)                 Expenses. Each Party will bear such Party’s own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. On behalf of Sellers,
Sellers’ Agent agrees that the Company has not borne and will not bear any of
Sellers’ costs and expenses (including any of Sellers’ legal fees and expenses)
in connection with this Agreement or any of the transactions contemplated
hereby.

 

(m)             Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in any disclosure schedules attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless such
schedule identifies the exception with particularity and describes the relevant
facts in detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item in a disclosure
schedule (if any), shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

 

(n)               Incorporation of Schedules and Exhibits. Schedule A and any
other schedules and exhibits identified in this Agreement are incorporated
herein by reference and made a part hereof.

 

(o)               Specific Performance. Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each Party shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to the provisions of
Section 10(p)), without the need to prove irreparable harm or inadequacy of
money damages and without the need to post a bond, in addition to any other
remedy to which such Party may be entitled, at law or in equity.

 

(p)               Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court in the State of Nevada, in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto.

 

 

[signature pages follow]

 

 

 

 

 








[Sellers’ Signature Page]

 

IN WITNESS WHEREOF, the undersigned Sellers’ Agent has duly executed this
Agreement as of the date first above written.

 

 

Sellers’ Agent

 

 

/s / Sang Don Kim

By: Sang Don Kim

As agent and attorney in fact for those sellers

Listed on Schedule A hereto1

 

 

____________

1Sellers’ Agent represents and warrants to Purchaser, that Sellers’ Agent has
been duly appointed as agent and attorney-in-fact for each of the Sellers listed
on Schedule A hereto, and such appointment is in full force and effect with
respect to each Seller and such appointment has not revoked nor has any action
been taken by any Seller to revoke such appointment.

 

 











[Purchaser Signature Page]

 

IN WITNESS WHEREOF, Purchaser has duly executed this Agreement as of the date
first above written.

 

 

 

RadTek, Inc.

 

 

 

/s/ Kwang Hyun Kim  

By: Kwang Hyun Kim

Chief Executive Officer

 

 

 

 








SCHEDULE A

 

SELLERS

 

RadTek Co., Ltd.

 

 

 

 

Shareholders Address

Name of shareholders

Number of owned shares

par value per share

percentage of shareholding

108Dong 1302Ho, Neomia APT, Deongmyeong-dong, Yuseong-gu, Daejeon

kwang hyun Kim
(김광현)

   1,439,545

     500

        75.8

106Dong 1202Ho, hanbit APT, Eoeun-dong, Yuseong-gu, Daejeon

Nam rye Lee
(이남례)

   172,495

     500

        9.1

4F, 86 Imdang-dong, Gangneung-si, Gangwon-do

Woong-rae Byun
(변웅래)

    85,990

     500

         4.5

625-39 Beolgyo-ri, Beolgyo-eup, Boseong-gun, Jellanam-do

Gwang Sul
(설  광)

    69,438

     500

         3.7

104Dong 1203Ho Yojinbonereukaunti APT, Musil-dong, Wonju-si, Gangwon-do

Yong hyun Jung
(정용현)

    65,141

     500

         3.4

108Dong 1302Ho, Neomia Aprtment, Deongmyeong-dong, Yuseong-gu, Daejeon
한빛아파트 130동 1106호

Myoung ae Cha
(차명애)

    31,250

     500

         1.6

101Dong 707Ho Anam APT, Maegok-dong, Buk-gu, Gwangju

Geum ju Choi
(최금주)

    20,828

     500

         1.1

412Dong 502Ho Blue Village A, Dongnim-dong, Buk-gu, Gwangju

Sung gil Kim
(김성길)

    12,500

     500

         0.7

150 Deokjin-dong, Yuseong-gu, Daejeon

Korea Atomic Energy Research Institute

     2,813

     500

         0.1

 

 

 

 

 

Total

 

 1,900,000

     500

       100.0






